Citation Nr: 1438264	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 2011 for service connection for right shoulder acromioclavicular degenerative joint disease and tendinitis (hereinafter "right shoulder disabilities") with residual scar.

2.  Entitlement to a higher initial disability rating (evaluation) for the service-connected right shoulder disabilities with residual scar, in excess of 0 percent for the period prior to May 9, 2011, in excess of 10 percent from May 9, 2011 to November 12, 2012, and in excess of 20 percent from November 12, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1977 to October 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from April 1998, September 2011, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The April 1998 rating decision declined to reopen service connection for a right shoulder disorder.  The September 2011 rating decision granted service connection for right shoulder tendinitis and assigned an initial 10 percent disability rating, effective May 9, 2011.  The January 2013 rating decision assigned a 20 percent disability rating from November 12, 2012 for the right shoulder disabilities, creating "staged" initial ratings.

As discussed in detail below, the Veteran filed a claim to reopen service connection for a right shoulder disorder in September 1997.  In an April 1998 rating decision, the RO declined to reopen service connection for a right shoulder disorder.  The Board finds that, in June 1998, the Veteran filed a timely notice of disagreement with the April 1998 rating decision and was not provided a statement of the case.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the proper remedy is to vitiate the finality of a decision where the Veteran did not receive a statement of the case.  See e.g., Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Pursuant to the decision below, the resulting grant of service connection is effective from September 25, 1997 (the date of the claim to reopen service connection); therefore, the initial evaluations of 10 percent from May 9, 2011 and 20 percent from November 12, 2012 do not adequately reflect the distinct time periods ("stages") where the service-connected right shoulder disabilities and residual scar exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that the Veteran is entitled to a 10 percent rating for the initial rating period from September 25, 1997 to January 20, 2011 and a 20 percent disability rating from January 20, 2011 (the date that it is ascertainable the Veteran is entitled to the higher rating).

The Board notes that in correspondence with VA the Veteran's representative has used the term "clear and unmistakable error" (CUE) in contesting the effective date assigned for the service-connected right shoulder disabilities.  Generally, a claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Where a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.  

In this case, the Board finds that the April 1998 rating decision did not become final.  Rather the period on appeal with regard to the right shoulder disabilities runs from the Veteran's September 25, 1997 claim to reopen service connection.  Accordingly, the September 2011 rating decision was only a partial grant of the benefits sought on appeal (see AB v. Brown, 6 Vet. App. 35, 38 (1993)), and the issue of entitlement to service connection for the right shoulder disabilities prior to May 9, 2011 remained pending on appeal, without finality having attached with respect to the effective date assigned by the RO.  

The Veteran is in receipt of a separate 20 percent rating for right shoulder impingement syndrome, associated with the service-connected right shoulder disabilities, under Diagnostic Code 8511.  The Veteran has not filed a notice of disagreement with the initial, separate rating assigned for this disability; as such, this separate rating is not in appellate status before the Board.  Further, in a February 2013 rating decision, the RO denied service connection for cervical spine degenerative disc disease, including as secondary to the right shoulder disabilities.  The Veteran has not filed a notice of disagreement with the denial of service connection; as such, the issue of service connection for cervical spine degenerative disc disease is not in appellate status before the Board.

In June 2014, the Veteran testified at a Board videoconference hearing at the local RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a right shoulder disorder was denied by a June 1979 rating decision; the Veteran was notified of appellate rights, but did not complete an appeal of the rating decision.

2.  The Veteran filed a claim seeking to reopen service connection for a right shoulder disorder in August 1989 that was denied by an August 1989 rating decision; the Veteran was notified of appellate rights, but did not complete an appeal of the rating decision.

3.  The Veteran filed a claim seeking to reopen service connection for a right shoulder disorder in September 1997, which was denied in an April 1998 rating decision.

4.  The Veteran filed a timely notice of disagreement in June 1998 disagreeing with the April 1998 rating decision.

5.  The Veteran was not provided with a statement of the case for the June 1998 notice of disagreement; therefore, finality did not attach to the April 1998 rating decision.  

6.  For the initial rating period from September 25, 1997 to January 20, 2011, the Veteran's right shoulder disabilities have been manifested by acromioclavicular degenerative changes; crepitus; noncompensable limitation of motion; painful motion; use of pain medication and steroid shot therapy; and a well-healed residual surgical scar.

7.  For the initial rating period from September 25, 1997 to January 20, 2011, the Veteran's right shoulder disabilities have not been manifested by limitation of flexion or abduction at shoulder level; ankylosis; dislocation, nonunion, or malunion of the clavicle or scapula; loss of head, nonunion, fibrous union, dislocation, or malunion of the humerus; or a scar that is at least 6 square inches (39 square centimeters), unstable, painful, or productive of limitation of function of the right shoulder.

8.  For the initial rating period from January 20, 2011, the Veteran's right shoulder disabilities have been manifested by mild acromioclavicular degenerative joint disease; tendinitis; symptoms of painful motion, weakness, fatigue; limitation of motion at shoulder level with, at most, flexion to 70 degrees and abduction to 60 degrees; use of pain medication and steroid shot therapy; and a well-healed residual surgical scar.

9.  For the initial rating period from January 20, 2011, the Veteran's right shoulder disabilities have not been manifested by limitation of flexion or abduction more nearly approximating to midway between side and shoulder level; ankylosis; dislocation, nonunion, or malunion of the clavicle or scapula; loss of head, nonunion, fibrous union, dislocation, or malunion of the humerus; or a scar that is at least 6 square inches (39 square centimeters), unstable, painful, or productive of limitation of function of the right shoulder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of September 25, 1997 for the grant of service connection for the right shoulder disabilities with residuals scar have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2013).

2. Resolving reasonable doubt in favor of the Veteran, for the rating period from September 25, 1997 to January 20, 2011, the criteria for an initial rating of 10 percent, but no higher, for the right shoulder disabilities with residual scar have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013)

3.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 20, 2011, the criteria for an initial rating of 20 percent, but no higher, for the right shoulder disabilities with residual scar have been met. 38 U.S.C.A.          §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, the resolution of an appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the appeal with respect to an earlier effective date, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted with respect to the appeal for an earlier effective date.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the initial rating issues decided herein, the Board concludes that the VCAA notice requirements have been satisfied.  Here, the Veteran was provided notice in May 2011 that explained the requirements to establish service connection, notified of the Veteran of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  Further, as the issue of higher initial disability ratings comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 	 § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the June 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2011, November 2012, and December 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a June 2014 Board hearing before the under undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran testified regarding symptoms, limitations, and problems associated with the right shoulder disabilities, and specifically delineated the potential rating period from 1997 to which testimony would be relevant, and afforded the Veteran the opportunity to testify for regarding the entire rating period.  The Veteran's Law Judge specifically asked the Veteran to testify about the symptom of right shoulder pain since 1997, which serves as a significant finding and rating factor in the Board's grant of higher ratings in this case, as well as other relevant testimony such as treatment and surgery.  As the Veteran presented evidence of symptoms and limitations due to the right shoulder disabilities and there is additionally medical evidence reflecting the severity of the right shoulder disabilities, there is both lay and medical evidence reflecting on the degree of disability, there is no overlooked, missing, or outstanding evidence as to this issue.  

With regard to the earlier effective date issue, the Veterans Law Judge specifically asked the Veteran about his letter to his Congressman, the intent of the letter, indicated to the Veteran that the letter might serve as a notice of disagreement, and ascertained from the Veteran the specific effective date (September 25, 1997) he was seeking for service connection for the right shoulder disability.  The Veteran's representative entered specific contentions that the Veteran's letter to the Congressman should be construed as a notice of disagreement or as an informal claim.  The Veteran specifically indicated that a grant of effective date to September 25, 1997 would constitute a full grant of the benefits sought as to the effective date issue.  

Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board can adjudicate the issues based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Earlier Effective Date for Service Connection for Right Shoulder Disabilities

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).

The Veteran filed an original claim for service connection in April 1979, which was denied by the RO in a June 1979 rating decision.  The Veteran filed multiple claims to reopen service connection for a right shoulder disorder, the most recent, as pertinent to this appeal, in August 1989.  In an August 1989 rating decision, the RO declined to reopen service connection.  The Veteran did not initial an appeal of the decision or submit any new and material evidence within the applicable one-year periods; therefore, the previous rating decisions became final.  See 38 C.F.R. 	 § 3.156(b); 38 C.F.R. §§ 20.303, 20.1103 (2013).  

The Veteran filed a claim to reopen service connection for a right shoulder disorder that was received by VA on September 25, 1997.  In an April 1998 rating decision, the RO declined to reopen service connection. 

In a September 2011 rating decision, the RO granted service connection for right shoulder tendinitis and assigned an effective date of May 9, 2011, which was the date of receipt of the claim to reopen service connection for a right shoulder disorder.  The Veteran contends that the effective date should be September 25, 1997, which was the date of receipt of a claim to reopen service connection for a right shoulder disorder.  The Veteran asserts that his correspondence to the RO in June 1998 was an expression of disagreement and constituted a valid notice of disagreement, and the RO did not issue a statement of the case; therefore, the claim has remained pending since then.  38 C.F.R. § 3.160(c) (2013).

On the question of finality, an appeal consists of a timely filed notice of disagreement, and after a statement of the case is furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.117 (2013).  A notice of disagreement must be filed within one year from the date of mailing the notification of the initial review and determination, otherwise, that determination will become final.  38 C.F.R. § 19.129 (2013).

A notice of disagreement must be a written communication from a claimant or the representative expressing dissatisfaction with an adjudicative determination of a Regional Office.  The notice of disagreement should be in terms which can be reasonably construed as a desire for review of that determination.  It need not be expressed in any special wording.  38 C.F.R. § 19.118 (2013).  

Based on a liberal interpretation of the Veteran's June 1998 written statement to VA, the Board finds it to have been a timely notice of disagreement to the April 1998 rating decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  The Veteran was not provided a statement of the case.  The Court has held that the proper remedy is to vitiate the finality of a decision where the Veteran did not receive a statement of the case.  See e.g., Hauck, 6 Vet. App. at 519.  The time for appealing either an RO or a Board decision does not run if VA failed to provide information or material critical to the appellate process.  See Tablazon v. Brown, 8 Vet. App. 359 (1995).

The Veteran is correct by stating that the April 1998 rating decision is not final.  The Veteran filed a notice of disagreement in June 1998, which was within the statutory one year period, disagreeing with the April 1998 rating decision that declined to reopen service connection for a right shoulder disorder.  The RO again declined to reopen service connection for a right shoulder disorder in May 2001; however, this did not operate as a statement of the case, which is required to be issued when the Veteran files a timely notice of disagreement.  Id. (because VA did not furnish the Veteran with a statement of the case, he was unable to file a "formal appeal" with the Board and the RO rating decision did not become final).

The effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  After review of the lay and medical evidence of record, the Board finds that the effective date for service connection for the right shoulder disabilities should be September 25, 1997, the date the Veteran filed the claim to reopen service connection.  

Further, the Board finds that the Veteran is not entitled to an effective date prior to September 25, 1997 for the award of service connection.  Following the August 1989 rating decision, the earliest evidence of any kind associated with the act of filing a claim to reopen service connection is the September 25, 1997 written statement from the Veteran.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim to reopen.  

Additionally, at the June 2014 Board hearing, the Veteran and the representative both indicated that an effective date of September 25, 1997 would satisfy the appeal as to this issue.  See Board hearing transcript pg. 5.  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an earlier effective date for the right shoulder disabilities was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the evidence of record; therefore, the Veteran has limited this appeal in time by withdrawing the aspects of the appeal that encompassed an effective date prior to September 25, 1997.  See 38 C.F.R. § 20.204 (2013) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of an effective date prior to September 25, 1997 are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, resolving reasonable doubt in the Veteran's favor, the Board finds that September 25, 1997 is the appropriate effective date for the award of service connection for the right shoulder disabilities.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.400.

Initial Ratings for Right Shoulder Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,   12 Vet. App. 119, 126 (1999).  The Board has considered whether staged ratings warranted and assigned a staged rating of 10 percent for the period from September 25, 1997 to January 20, 2011 and a rating of 20 percent from January 20, 2011. 

The Veteran is in receipt of a 10 percent disability rating for the initial rating period from May 9, 2011 to November 12, 2012 and a 20 percent disability rating from November 12, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for the service-connected right shoulder disabilities with residual scar (as noted above an initial disability rating has not yet been assigned for the rating period prior to May 9, 2011).  The Veteran contends that his right shoulder disabilities have manifested in more severe symptomatology than contemplated by the 10 and 20 percent disability ratings assigned.  In a November 2011 written statement, the Veteran contended that he had experienced continuous right shoulder pain throughout the course of the appeal.  In February 2013 written statements, the Veteran reported that he had constant right shoulder pain that lasts longer and had increased in intensity.  The Veteran reported that lifting his arm is a problem, he is unable to sleep on his right side, and he has a "clicking pain" in the arm.  

At the June 2014 Board hearing, the Veteran testified that he experience aching right shoulder pain, that he takes pain medication, and that he received cortisone shots to manage.  The Veteran testified that he had problems rotating the right shoulder and that pain would stop him from fully moving the right shoulder for the entire appeal period.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

The Diagnostic Code that focuses on limitation of motion of the shoulder is Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.  The Veteran is right hand dominant.  See June 2011 and December 2013 VA examination reports.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Shoulder Rating from September 25, 1997 to January 20, 2011

For the initial rating period from September 25, 1997 to January 20, 2011, the Board finds that the criteria for an initial rating of 10 percent, but no higher, under Diagnostic 5003 have been met.  38 C.F.R. §§ 4.3, 4.7.  For the period from September 25, 1997 to January 20, 2011, the Veteran's right shoulder disabilities have been manifested by acromioclavicular degenerative changes; crepitus; noncompensable limitation of motion; painful motion; use of pain medication and steroid shot therapy; and a well-healed residual surgical scar.

VA treatment records dated throughout the course of the appeal period note that the Veteran has consistently reported right shoulder pain and has been treated with steroid shot injections and pain medication.  A December 2006 VA treatment record notes that the Veteran reported chronic "clicking" in the right shoulder joint.  The treatment record notes normal range of motion in the right shoulder with occasional "pops" with movement and no significant pain or tenderness.

A November 2010 VA treatment record notes that range of motion testing of the right shoulder revealed full range of motion.  No swelling or erythema was noted.  A December 2010 VA treatment record notes that the Veteran reported pain in the right shoulder with certain movements that is worse during cold weather and a "popping" noise when moving through full range of motion.  The VA treatment record notes range of motion testing revealed abduction to 160 degrees, but otherwise full range of motion.  The treatment record notes crepitus in the right shoulder, but no swelling or tenderness to palpation.

As detailed above, the evidence shows that, for the rating period from September 25, 1997 to January 20, 2011, the right shoulder disabilities have been manifested by acromioclavicular degenerative changes; crepitus; noncompensable limitation of motion; painful motion; use of pain medication and steroid shot therapy; and a well-healed residual surgical scar.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period prior to January 20, 2011, the Board finds that an initial rating of 10 percent, but no higher, under Diagnostic Code 5003, for arthritis that is productive of painful, but noncompensable limitation of motion, is warranted.  38 C.F.R. §§ 4.3, 4.7.

For the rating period from September 25, 1997 to January 20, 2011, the Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated.  As noted above, the Veteran was noted to have normal range of motion in flexion and, at worst, limitation of abduction to 160 degrees.  Based on the evidence of record, the Board finds that the Veteran's right shoulder disabilities have not more closely approximated limitation of motion at shoulder level, as contemplated by the 20 percent disability rating under Diagnostic Code 5201.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right shoulder disabilities have caused pain and crepitus, which has restricted his overall motion; however, as noted above, even taking into account any additional functional limitation due to pain, the evidence of record indicates near full range of motion for the rating period prior to January 20, 2011.  As such, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion.

Shoulder Rating from January 20, 2011

For the initial rating period from January 20, 2011, the Board finds that the criteria for an initial rating of 20 percent, but no higher, under Diagnostic 5201 have been met.  38 C.F.R. §§ 4.3, 4.7.  For the period from January 20, 2011, the Veteran's right shoulder disabilities have been manifested by mild acromioclavicular degenerative joint disease; tendinitis; symptoms of painful motion, weakness, fatigue; limitation of motion at shoulder level with, at most, flexion to 70 degrees and abduction to 60 degrees; use of pain medication and steroid shot therapy; and a well-healed residual surgical scar.

VA treatment records dated throughout the course of the appeal period note that the Veteran has consistently reported right shoulder pain and has been treated with steroid shot injections and pain medication.  A January 20, 2011 VA treatment record notes that the Veteran reported increased pain of the right shoulder with work activities of mopping, lifting, and overhead reaching.  The VA treatment record notes range of motion testing revealed right shoulder flexion to 150 degrees and abduction to 100 degrees.  A February 2011 VA treatment record notes that the Veteran reported continued pain and weakness during his work.  The VA treatment record notes range of motion testing revealed right shoulder flexion to 125 degrees and abduction to 113 degrees.  A March 2011 VA treatment record notes range of motion testing revealed flexion to 129 degrees and abduction to 101 degrees.  A May 2011 VA treatment record notes that range of motion was slightly impaired in the right shoulder with abduction.  No tenderness to palpation or swelling was noted.

At June 2011 VA examination, the Veteran reported daily pain, stiffness, and weakness in the right shoulder with flare ups that occur with activity and can last all day.  The Veteran reported moderate functional impairment associated with the right shoulder.  X-rays, taken at the VA examination, noted mild glenohumeral degenerative changes and the VA examiner diagnosed the Veteran with right shoulder tendinitis.  The VA examiner noted significant effects on the Veteran's usual occupation because of decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased upper extremity strength, and pain.  

Upon physical examination at the June 2011 VA examination, range of motion testing of the right shoulder revealed flexion to 130 degrees and abduction to 125 degrees.  Upon repetition, flexion was shown to 130 degrees, with pain beginning at 75 degrees.  The VA examiner noted moderate painful motion and mild to moderate weakness and fatigue, but no incoordination or crepitus.  

At the November 2012 VA examination, range of motion testing revealed right shoulder flexion to 90 degrees, with objective evidence of painful motion at 70 degrees, and abduction to 70 degrees, with objective evidence of painful motion at 70 degrees.  No additional limitation of motion was noted upon repetition.  The VA examiner noted functional impairment of less movement than normal, weakened movement, and pain on movement as well as guarding of the right shoulder.  

January to August 2012 VA treatment record notes that the right shoulder range of motion was limited to 90 degrees in forward flexion and abduction.  A December 2012 VA treatment record notes that the Veteran reported difficulty with all activities, and in particular overhead activities, due to the right shoulder disabilities.  The VA treatment record notes that active range of motion testing revealed flexion to 100 degrees and abduction to 90 degrees.  A March 2013 VA treatment record notes that the right shoulder range of motion was significantly decreased.

At the December 2013 VA examination, the Veteran reported decreased range of motion and increased pain in the right shoulder.  Upon physical examination, range of motion testing revealed flexion to 70 degrees with objective evidence of painful motion at 70 degrees and abduction to 60 degrees, with objective evidence of painful motion at 60 degrees.  No additional range of motion was noted upon repetition.  The VA examiner noted functional impairment of less movement than normal, weakened movement, and pain on movement as well as guarding and tenderness to palpation of the right shoulder.  X-rays conducted at the December 2013 VA examination noted mild acromioclavicular degenerative joint disease.   

As detailed above, for the initial rating period from January 20, 2011, the evidence shows that the right shoulder disabilities have been manifested by mild acromioclavicular degenerative joint disease; tendinitis; symptoms of painful motion, weakness, fatigue; limitation of motion at shoulder level with, at most, flexion to 70 degrees and abduction to 60 degrees; use of pain medication and steroid shot therapy; and a well-healed residual surgical scar, which more nearly approximates limitation of motion at shoulder level.  Resolving reasonable doubt in favor of the Veteran, from January 20, 2011, the Board finds that an initial rating of 20 percent, but no higher, under Diagnostic Code 5201 is warranted.  38 C.F.R.    §§ 4.3, 4.7.

For the rating period from January 20, 2011, the Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent have not been met or more nearly approximated.  As noted above, at worst, range of motion testing reflected right shoulder flexion to 70 degrees and abduction to 60 degrees.  Range of motion testing conducted throughout the appeal period has revealed right shoulder flexion ranging between 70 and 150 and abduction ranging from 60 to 125, which the Board finds to more closely approximate limitation of motion at shoulder level.  Based on the evidence of record, the Board finds that the Veteran's right shoulder disabilities have not more closely approximated limitation of motion midway between the side and shoulder level, as contemplated by the 30 percent disability rating under Diagnostic Code 5201.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right shoulder disabilities have caused pain, weakness, and fatigue, which has restricted his overall motion; however, as noted above, even taking into account any additional functional limitation due to pain, the Veteran's right shoulder disabilities have not been manifested by limitation of motion at midway between side and shoulder level.  As such, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Initially, with respect to Diagnostic Code 5201, the Veteran is only entitled to a single disability rating for the right arm for limited motion at the shoulder joint.  In Yonek v. Shinseki, 722 F.3d 1355, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 4.71a, Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the arm.  Id. at 1358.  Therefore, even though the Veteran has limitation of motion both in flexion and abduction, only a single rating, based on the greatest type of limitation of motion, is warranted.  

Next, for point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis of the scapulohumeral articulation, the Board finds that Diagnostic Code 5200 does not apply.  38 C.F.R. § 4.71a; see also June 2011, November 2012, December 2013 VA examination reports.

Diagnostic Code 5202 provides ratings based impairment of the humerus.  As there is no lay or medical evidence of deformity of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, the Board finds that Diagnostic Code 5202 does not apply.  38 C.F.R. § 4.71a; see also November 2012, December 2013 VA examination reports.  Diagnostic Code 5203 provides ratings based on impairment of the clavicle or scapula.  As there is no lay or medical evidence of malunion, nonunion, or dislocation of the clavicle or scapula or impairment of function of the contiguous joint, the Board finds that Diagnostic Code 5203 does not apply.  38 C.F.R. § 4.71a; see also June 2011, November 2012, December 2013 VA examination reports.

Finally, the Board notes that the Veteran has a residual surgical scar related to the service-connected right shoulder disabilities.  The November 2012 and December 2013 VA examination reports note a surgical scar associated with the right shoulder disability that is not painful, unstable, or greater than 39 square centimeters.  Further, the weight of the evidence does not support, and the Veteran has not alleged, that the surgical scar is productive of limitation of function of the right shoulder.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for the scar under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118, Diagnostics Code 7800 to 7805 (in effect before October 23, 2008) (the revised criteria for rating scars do not apply to applications received by VA before October 23, 2008 unless a veteran requests review under the "new" criteria).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right shoulder disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.  § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right shoulder disabilities have been manifested by mild acromioclavicular degenerative joint disease; tendinitis; symptoms of painful motion, weakness, fatigue; limitation including due to pain; crepitus; use of pain medication and steroid shot therapy; and a well-healed residual surgical scar.  The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5201), including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the right shoulder disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several 

grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right shoulder disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The June 2011 VA examination report notes that the Veteran reported working full time performing janitorial work and missing one to two days per month due to the right shoulder.  July 2011 VA treatment record notes that the Veteran was employed as a janitor and performing all required activities despite right shoulder pain.  The November 2012 VA examination report notes that the Veteran had worked full time as a janitor for the previous seven to eight years.    

In a February 2013 written statement, the Veteran reported that he would not be able to work soon due to the right shoulder pain, but indicated that he was still working.  In a March 2013 written statement, the Veteran again stated that he was going to have to quit his job due to right shoulder and neck pain.  However, a June 2013 VA treatment record notes that the Veteran was continuing to work as a janitor, though he had recently missed some work due to a (non-service-connected) 

laparoscopic left inguinal hernia repair.  The Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An earlier effective date of September 25, 1997 for service connection for right shoulder disabilities with scar is granted.

An initial disability rating for right shoulder acromioclavicular degenerative joint disease and tendinitis with residual scar of 10 percent, but no higher, for the period prior to January 20, 2011, and 20 percent, but no higher, from January 20, 2011, is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


